UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8124



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK WATKINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CR-99-513-S, CA-01-2830-S)


Submitted:   February 21, 2002             Decided:   March 7, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Watkins, Appellant Pro Se. James McCormick Webster, III,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Watkins seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001)

and his motion for reconsideration.     To the extent that Watkins

seeks to appeal the denial of § 2255 relief, we dismiss that appeal

as untimely.   The district court entered its final order denying

§ 2255 relief on September 25, 2001.   Watkins’ notice of appeal was

received in this court on December 12, 2001. Because Watkins noted

his appeal more than sixty days after the district court’s order

without obtaining an extension of time or reopening the appeal

period, we dismiss that aspect of his appeal as untimely.    See Fed.

R. App. P. 4(a); Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978).   As to the court’s denial of his motion for

reconsideration, we have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, as to

that order, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    See United States

v. Watkins, Nos. CR-99-513-S; CA-01-2830-S (D. Md. Oct. 25, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                            DISMISSED




                                 2